


Exhibit 10.30

 

PROPRIETARY AND CONFIDENTIAL
INFORMATION AND
NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

This Proprietary and Confidential Information and Non-Competition and
Non-Solicitation Agreement (the “Agreement”) is made by and between Aspen
Technology, Inc. (the “Company”) and Antonio J. Pietri (the “Employee”) as of
July 1, 2013.

 

1.                                      Condition of Employment and Additional
Consideration.

 

The Employee acknowledges that his/her employment and/or the continuance of that
employment with the Company is contingent upon his/her agreement to sign and
adhere to the provisions of this Agreement.  The Employee acknowledges that the
nature of the Company’s business is such that protection of its proprietary and
confidential information is critical to the business’ survival and success.

 

2.                                      Proprietary and Confidential
Information.

 

(a)                                 The Employee agrees that all information and
know-how, whether or not in writing, of a private, proprietary, secret or
confidential nature concerning the Company’s business or financial affairs
(collectively, “Proprietary Information”) is and shall be the exclusive property
of the Company.  By way of illustration but not limitation, Proprietary
Information may include systems, software and codes, or systems, software and
codes in the course of development, or planned or proposed systems, software or
codes, customer and prospect lists, contacts at or knowledge of customers or
prospective customers, customer accounts and other customer financial
information, price lists and all other pricing, marketing and sales information
relating to the Company or any customer or supplier of the Company, databases,
modules, products, processes, methods, techniques, operations, projects,
developments, plans, research data, financial data and personnel data.  The
Employee will not disclose any Proprietary Information to others outside the
Company or use the same for any unauthorized purposes without written approval
by an officer of the Company, either during or at any time after employment,
unless and until such Proprietary Information has become public knowledge
without fault by the Employee.  While employed by the Company, the Employee will
use the Employee’s best efforts to prevent publication or disclosure of any
confidential or Proprietary Information concerning the business, products,
processes or affairs of the Company.

 

(b)                                 The Employee agrees that all disks,
software, computers, files, letters, memoranda, reports, records, data,
drawings, notebooks, program listings, or written, photographic, or any other
record or copy thereof containing Proprietary Information, whether created by
the Employee or others, which shall come into the Employee’s custody or
possession, shall be and are the exclusive property of the Company to be used
only in the performance of the Employee’s duties for the Company.  Upon
termination or earlier, upon request of the Company, the Employee agrees to
return to the Company any and all originals and/or copies of materials in the
Employee’s custody or possession containing Proprietary Information.

 

(c)                                  The Employee acknowledges that his/her
obligations with regard to Proprietary Information that are set out in
paragraphs (a) and (b) above, extend to all information, know-how, records and
tangible property of customers of the Company or suppliers to the Company or of
any third party who may have disclosed or entrusted the same to the Company or
to the Employee in the course of the Company’s business.

 

(d)                                 All Proprietary Information in any form,
whether patentable or copyrightable or not, which the Employee generates either
solely or jointly during Employee’s employment by the Company, excluding
information developed outside the scope of employ as approved in writing by
Employee’s manager, (the “Developments”) will be the sole and exclusive property
of the Company (and in the case of copyrightable material, will be a “WORK MADE
FOR HIRE” by the Employee for the Company).  Employee will promptly and fully
disclose all Developments to the Company and, if deemed necessary by the Company
and at the Company’s expense, will execute and deliver such instruments as the
Company may request to protect its right, title, and interest in and to any of
the Developments.

 

(e)                                  Notwithstanding the foregoing, “Proprietary
Information” shall not include any information that (i) is or become generally
known to and available for use by the public or in the Company’s industry other
than as a result of any act or omission by the Employee, (ii) was in the
possession of the Employee prior to the disclosure of the Proprietary
Information by the Company, or (iii) Employee acquires outside of the
relationship between the parties to this Agreement, from a third party that is
lawfully in possession of such Proprietary Information and under no obligation
of confidence to a disclosing party.

 

--------------------------------------------------------------------------------


 

3.                                      Non-Competition and Non-Solicitation.

 

While the Employee is employed by the Company and for a period of twelve (12)
months following the Employee’s termination or cessation of such employment for
any reason, the Employee will not directly or indirectly:

 

(a)                                 Engage in any project that is substantially
similar to or competitive with any project in which the Employee was engaged in
the 12 months immediately prior to his/her termination or cessation;

 

(b)                                 Either alone or in association with others,
recruit, solicit, induce, hire or engage as an independent contractor or attempt
to recruit, solicit, induce, hire or engage as an independent contractor, any
person who was employed by the Company at any time during the period of the
Employee’s employment with the Company, except for an individual whose
employment with the Company has been terminated for a period of six months or
longer at the time of such recruitment, solicitation, inducement, hire or
engagement as an independent contractor; and

 

(c)                                  Either alone or in association with others,
solicit, divert or take away, or attempt to divert or to take away, the business
or patronage of any of the clients, customers or accounts, or prospective
clients, customers or accounts, of the Company which were contacted, solicited
or served by the Employee while he/she was employed by the Company during the
last twelve months of Employee’s employment with the Company, and induce the
same either (a) to cease to do business with the Company, or (b) to do business
with any other firm, partnership, or entity, in actual or proposed competition
with the Company, except in connection with the performance of business or
patronage of the clients, customers or accounts, or prospective clients,
customers or accounts, of the Company that is not competitive with the business
of the Company.

 

(d)                                 The Employee acknowledges that the
restrictions contained in this Agreement are necessary for the protection of the
business and goodwill of the Company and are considered by the Employee to be
reasonable for such purpose.  The Employee agrees that any breach of this
Agreement will cause the Company substantial and irrevocable damage and
therefore, in the event of any such breach, in addition to such other remedies
which may be available, the Company shall have the right to seek specific
performance and injunctive relief without posting a bond.

 

(e)                                  The geographic scope of this Section shall
extend to anywhere the Company or any of its subsidiaries is doing business, has
done business or has plans to do business and any region in which the Employee
had customer contact or access to information and files regarding customers.

 

(f)                                   If any restriction set forth in this
Section 3 is found by any court of competent jurisdiction to be unenforceable
because it extends for too long a period of time or over too great a range of
activities or in too broad a geographic area, it shall be interpreted to extend
only over the maximum period of time, range of activities or geographic area as
to which it may be enforceable.

 

4.                                      Other Agreements.

 

The Employee hereby represents that, except as the Employee has disclosed in
writing to the Company, the Employee is not bound by the terms of any agreement
with any previous employer or other party to refrain from using or disclosing
any trade secret or confidential or proprietary information in the course of
his/her employment with the Company or to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party.  The
Employee further represents that his/her performance of all the terms of this
Agreement and as an employee of the Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by the Employee in confidence or in trust prior to his/her employment
with the Company, and the Employee will not disclose to the Company or induce
the Company to use any confidential or proprietary information or material
belonging to any previous employer or others.

 

5.                                      Not An Employment Contract.

 

The Employee acknowledges that this Agreement does not constitute a contract of
employment and does not imply that the Company will continue the Employee’s
employment for any period of time.

 

6.                                      General Provisions.

 

(a)                                 No Conflict.  The Employee represents that
the execution and performance by him/her of this Agreement does not and will not
conflict with or breach the terms of any other agreement by which the Employee
is bound.

 

(b)                                 Entire Agreement.  This Agreement supersedes
all prior agreements, written or oral, between the Employee and the Company
relating to the subject matter of this Agreement.  This Agreement may not be
modified, changed or discharged in whole or in part, except by an agreement in
writing signed by the Employee and the Company.  The Employee agrees that any
change or changes in his/her employment duties, or compensation after the
signing of this Agreement shall not affect the validity or scope of this
Agreement.

 

(c)                                  Severability.  The invalidity or
unenforceability of any portion of this Agreement shall not affect or impair the
validity or enforceability of any other portion of this Agreement.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Waiver.  No delay or omission by the Company
in exercising any right under this Agreement will operate as a waiver of that or
any other right.  A waiver or consent given by the Company on any one occasion
is effective only in that instance and will not be construed as a bar to or
waiver of any right on any other occasion.

 

(e)                                  Successor and Assigns.  This Agreement
shall be binding upon and inure to the benefit of both parties and their
respective successors and assigns, including any corporation or entity with
which or into which the Company may be merged or which may succeed to all or
substantially all of its assets or business, provided however that the
obligations of the Employee are personal and shall not be assigned by the
Employee.

 

(f)                                   Governing Law, Forum and Jurisdiction. 
This Agreement shall be governed by and construed as a sealed instrument under
and in accordance with the laws of the Commonwealth of Massachusetts without
regard to conflict of laws provisions.  Any action, suit, or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a court of the
Commonwealth of Massachusetts (or, if appropriate, a federal court located
within Massachusetts), and the Company and the Employee each consents to the
jurisdiction of such a court.

 

(g)                                  Captions.  The captions of the sections of
this Agreement are for convenience of reference only and in no way define, limit
or affect the scope or substance of any section of this Agreement.

 

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

WITNESS our hands and seals:

 

 

EMPLOYEE

 

ASPEN TECHNOLOGY, INC.

 

 

 

 

 

 

/s/ Antonio J. Pietri

 

By:

/s/ Don Casey

(Signature)

 

 (Signature)

 

 

 

Antonio J. Pietri

 

Don Casey

(Print Name)

 

(Print Name)

 

 

 

April 24th , 2013

 

Director

(Date)

 

(Print title)

 

 

 

 

 

April 24th, 2013

 

 

(Date)

 

3

--------------------------------------------------------------------------------
